DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/02/2019 and 04/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 07/02/2019.  These drawings are acceptable.

Notice of Pre-AIA  or AIA  Status
	Claims 1-17 are canceled and 18-39 are added in preliminary amendment filed on 07/02/2019. Therefore, claims 18-39 are pending for examination in this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-20 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thibault et al. (Thibault; WO 2015087181). For the purpose of rejection(s), the cited portions/paragraphs are from equivalent US Pub. No. 2016/0318423.
As per claim 18, Thibault teaches a tracked vehicle comprising: 
a first track (a first track; see e.g. FIG. 1 and para. [0075] and [0103]); 
a mechanical power generator assembly (a power plant including an internal combustion engine; see e.g. para. [0075] and [0077]); 
an assembly of operating devices coupled to the mechanical power generator assembly (one or more work equipment 41 which are [coupled and] powered by the power plant or the engine; see e.g. para. [0081]); 
a first drive wheel coupled to the first track and to the mechanical power generator assembly (one or more wheels coupled to the track and the power plant 14; see e.g. para. [0103-104] and [0109]); 
an interface configured to receive an input (an interface to control the snow groomer by receiving input commands, see e.g. para. [0118]); and 
a control unit coupled to the interface and to the mechanical power generator assembly (a starter switch implemented using a button, a code entry device, biometric authentication device etc. [see e.g. para. 0119-125-125], wherein the system inherently comprises one or more controllers or control units for carrying out prevention of fault or validation of the received code entry, biometric authentication, ignition control and so forth), the control unit configured to at least one of: 
enable a starting of the mechanical power generator assembly based on the received input, 
and disable the starting of the mechanical power generator assembly based on the received input (the starter switch allows for the operator to start [or stop] the prime mover, see e.g. para. [0119-125-125], based on the received input, i.e. turning of key into the ignition switch, input of a code or biometric input from user). 
Thibault does not explicitly teach a second track and a second drive wheel coupled to the second track and to the mechanical power generator assembly. Thibault teaches a single track and single driver wheel coupled to a single track and to the mechanical power generator assembly as discussed earlier. It would have been obvious to merely duplicate known parts because the skilled artisan would have understood that two tracks and two drive wheel predictably serve the same function (i.e. help the snow groomer move forward) as a single track and a single drive wheel, see also MPEP 2144.04, section VI, part B. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Thibault for the desired purpose(s) of simpler system with reduced number of components, or faster manufacturing or quicker/easier maintenance in case of breakdown. 
As per claim 19, the tracked vehicle of Claim 18 as taught by Thibault, wherein the interface comprises a user interface comprising at least one of: a keyboard, a keypad, and a fingerprint sensor (Thibault teaches that the disclosed system may comprise a code entry device, a biometric authentication device, see e.g. para. [0119-125]). 
As per claim 20, the tracked vehicle of Claim 19 as taught by Thibault, wherein the input comprises at least one of: a number sequence, a fingerprint, and data associated with the fingerprint (Thibault teaches that the disclosed system may comprise a code entry device, a biometric authentication device, see e.g. para. [0119-125], wherein the input would a number sequence, a fingerprint or data associated with the fingerprint).
As per claim 25, the tracked vehicle of Claim 18 as taught by Thibault, wherein the interface comprises a start command associated with the starting of the mechanical power generator assembly, and the control unit is configured to start the mechanical power generator assembly when the control the system comprises a starter switch (see e.g. para. [0119-125]), as well as one or more control modules, [as discussed in analysis of merits of claim 18] which can output a start command associated with starting of the prime mover 21, wherein the one or more controller or control modules are configured to start the prime mover when the one or more controllers receive data associated with start command, e.g. logical “1”, and starting of the prime mover is enabled).
As per claim 26, the tracked vehicle of Claim 18 as taught by Thibault, wherein Thibault does not teach, in the same embodiment, that the interface comprises a touch screen display coupled to the control unit and through which the interface receives the input from an operator.
Thibault, however, teaches an interface comprising a touch screen display coupled to a control unit through which the interface can receive input (see e.g. para. [0125]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the (touch/tap, a code or biometric) input to enable/disable the starting of the mechanical power generator assembly can be combined with the disclosed GUI 58 for ease of using the GUI than using two separate input systems for carrying out various tasks. In addition, the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice as suggested by MPEP 2144.04, section V, part B.
As per claim 27, the tracked vehicle of Claim 18 as taught by Thibault, further comprising a selector and a display coupled to the control unit and configured to receive an input (a joystick, mouse, trackball and a GUI coupled to a controller and configured to receive an input; see e.g. para. [0125]). Even though the received input may not the input to enable/disable the starting of the mechanical power generator assembly can be combined with the disclosed GUI 58 for ease of using the GUI than using two separate input systems for carrying out various tasks. In addition, the use of a one piece MPEP 2144.04, section V, part B.
As per claim 28, the tracked vehicle of Claim 18 as taught by Thibault, wherein the selector comprises at least one of: a wheel selector, a joystick selector, and a touch pad on an armrest of the tracked vehicle (the selector is a joystick [selector]; see e.g. para. [0125]).

Claims 21-24 and 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thibault as applied to claim 18 above, and further in view of Lindsay (Lindsay; US 2007/0250920). 
As per claim 21, the tracked vehicle of Claim 18 as taught by Thibault, except the claim subject matter wherein the interface comprises a transceiver interface configured to receive the input through a radio signal.
Lindsay, however, teaches an interface comprises a transceiver interface configured to receive the input through a radio signal (a transceiver for receiving input through a radio signal; see e.g. para. [0191] and abstract). Lindsay and Lindsay are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of remote operations of one or more functions as suggested by Lindsay (see e.g. para. [0191]). 
As per claim 22, the tracked vehicle of Claim 21 as taught by Thibault and Lindsay, wherein Thibault does not explicitly teach that the input received through the radio signal comprises at least one of: a number sequence, a fingerprint, and data associated with the fingerprint. 
Lindsay, however, teaches input received through the radio signal comprises at least one of: a number sequence, a fingerprint, and data associated with the fingerprint (a transceiver for receiving input through a radio signal, wherein the input comprises a PIN (which is a number sequence); see e.g. para. [0191] and abstract). Thibault and Lindsay are in a same or similar field of endeavor, therefore it 
As per claim 23, the tracked vehicle of Claim 18 as taught by Thibault, wherein the control unit responsive to the received input corresponding to the at least one enabling input, enable the starting of the mechanical power generator assembly (as discussed in analysis of merits of claim 18, a control unit responsive to turning a key into ignition corresponding to an enabling input, i.e. whether key is turned to on position, would enable starting of the prime mover 21, see e.g. para. [0119-125]).
Thibault does not explicitly teach that the control unit comprises a memory that stores at least one enabling input, the control unit configured to: compare the received input with the at least one enabling input. 
Lindsay, nonetheless, teaches control unit comprises a memory that stores at least one enabling input (memory 748 storing one or more PINs; see e.g. para. [0191]), the control unit configured to: compare the received input with the at least one enabling input, and responsive to the received input corresponding to the at least one enabling input, enable the starting of the mechanical power generator assembly (received PIN is compared with stored PINs and enabling access to vehicle, starting or operating vehicle if match is found; see e.g. para. [0191). 
Thibault and Lindsay are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of remote operations of one or more functions as suggested by Lindsay (see e.g. para. [0191]). 
As per claim 24, the tracked vehicle of Claim 18 as taught by Thibault, further comprising a cab configured to accommodate an operator of the tracked vehicle, the cab having a door (the disclosed system further comprises an operator cabin with a door; see e.g. para. [0036]) but fails to teach the 
Lindsay, however, teaches a door comprising a door lock that is configured to operate with at least one of: a key and a remote control (a locking mechanism which can lock a door or other access means, lock starting or operating lock using key or other physical token or wireless receive a PIN; see e.g. para. [0191]). Thibault and Lindsay are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of remote operations of one or more functions as suggested by Lindsay (see e.g. para. [0191]). 
As per claim 29, The tracked vehicle of Claim 18, wherein the control unit responsive to the received input corresponding to one of the plurality of enabling inputs, enable a starting of the tracked vehicle (as discussed in analysis of merits of claim 18, a control unit responsive to turning a key into ignition corresponding to an enabling input, i.e. whether key is turned to on position, would enable starting of the prime mover 21, see e.g. para. [0119-125]). Thibault does not explicitly teach that the control unit comprises a memory that stores a plurality of enabling inputs, the control unit configured to: compare the received input with the plurality of enabling inputs.
Lindsay, nonetheless, teaches control unit comprises a memory that stores a plurality of enabling inputs (memory 748 storing one or more PINs; see e.g. para. [0191]), the control unit configured to: compare the received input with the plurality of enabling inputs, and responsive to the received input corresponding to one of the plurality of enabling inputs, enable the starting of the mechanical power generator assembly (received PIN is compared with stored PINs and enabling access to vehicle, starting or operating vehicle if match is found; see e.g. para. [0191). 
Thibault and Lindsay are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
As per claim 30, the tracked vehicle of Claim 29 as taught by Thibault and Lindsay, wherein Thibault does not explicitly teach that each of the plurality of enabling inputs is associated with an enabling level and the control unit is configured to enable at least one of the operating devices based on the enabling level of any enabling input corresponding to the received input. 
Lindsay, however, teaches that each of plurality of enabling inputs is associated with an enabling level and control unit is configured to enable at least one of operating devices based on the enabling level of any enabling input corresponding to the received input (if a stored PIN matches with a primary user PIN, the program 766 can instruct the electronic locking mechanism 754 to allow the vehicle 750 to operate normally [primary user level]. On the other hand, a limited level of access to be provided including but not limited to reduced speed or distance, if the PIN is interpreted as a secondary user. See e.g. para. [0191]). 
Thibault and Lindsay are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of remote operations of one or more functions as suggested by Lindsay (see e.g. para. [0191]). 
As per claim 31, the tracked vehicle of Claim 29 as taught by Thibault and Lindsay, wherein Thibault does not explicitly teach responsive to the received input corresponding to one of the plurality of enabling inputs, the control unit couples that enabling input with at least one operating parameter of the tracked vehicle detected during use of the tracked vehicle. 
Lindsay, however, teaches responsive to received input corresponding to one of plurality of enabling inputs, control unit couples that enabling input with at least one operating parameter of the tracked vehicle detected during use of the vehicle (if a stored PIN matches with a primary user PIN, the program 766 can instruct the electronic locking mechanism 754 to allow the vehicle 750 to operate normally [primary user level]. On the other hand, a limited level of access to be provided including but not limited to reduced speed or distance, if the PIN is interpreted as a secondary user. See e.g. para. [0191]), wherein the vehicle can be a tracked vehicle as suggested by Thibault. 
Thibault and Lindsay are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of remote operations of one or more functions as suggested by Lindsay (see e.g. para. [0191]). 
As per claim 32, the tracked vehicle of Claim 31 as taught by Thibault and Lindsay, wherein Lindsay teaches enabling input coupled with the at least one operating parameter (as discussed in analysis of merits of claim 31, See e.g. para. [0191]) but fails to explicitly teach, in the same embodiment, a data transceiver unit configured to transmit to a remote processing unit the enabling input coupled with the at least one operating parameter. 
Lindsay teaches that a remote database may comprises one or more enabling inputs, see e.g. 74A-74D, FIG. 3 and para. [0192], wherein it would have been obvious to a skilled person that the training the database needs to be done by a user. For example, a person chooses his PIN or password, which is then conveyed using a transceiver [in wireless or wired manner since the disclosed internet 48 can be implemented wirelessly, see e.g. para. 0112] to the remote database as well as association, primary or secondary password, with the operating parameter.  
Thibault and Lindsay are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of remote operations of one or more functions as suggested by Lindsay (see e.g. para. [0191]). 
As per claim 33, the tracked vehicle of Claim 31 as taught by Thibault and Lindsay, wherein Thibault does not teach that the at least one operating parameter comprises at least one of: a vehicle speed, a drive wheel speed, a winch speed, a winch jib angle, a position of command levers, a tracked vehicle weight, operating hours, a fuel level, a total fuel consumption, a position, an engine temperature, an oil temperature, a coolant temperature, and an error signal.
Lindsay, however, teaches the at least one operating parameter comprises at least one of: a vehicle speed, a drive wheel speed, a winch speed, a winch jib angle, a position of command levers, a tracked vehicle weight, operating hours, a fuel level, a total fuel consumption, a position, an engine temperature, an oil temperature, a coolant temperature, and an error signal (the operating parameter comprises the vehicle speed; see e.g. para. [0191] of Lindsay).
Thibault and Lindsay are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of remote operations of one or more functions as suggested by Lindsay (see e.g. para. [0191]). 
As per claim 34, the tracked vehicle of Claim 18 as taught by Thibault, except the claimed subject matter wherein the control unit is configured to set at least one tracked vehicle setting parameter when the tracked vehicle is started, the at least one tracked vehicle setting parameter being defined by the received input. 
Lindsay, however, teaches a control unit is configured to set at least one tracked vehicle setting parameter when the tracked vehicle is started, the at least one tracked vehicle setting parameter being defined by the received input (if a stored PIN matches with a primary user PIN, the program 766 can instruct the electronic locking mechanism 754 to allow the vehicle 750 to operate normally [primary user level]. On the other hand, a limited level of access to be provided including but not limited to reduced speed or distance, if the PIN is interpreted as a secondary user, see e.g. para. [0191], wherein the setting of speed or distance would be carried out by a controller, control unit, processor or a programmer). 
Thibault and Lindsay are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of remote operations of one or more functions as suggested by Lindsay (see e.g. para. [0191]). 
As per claim 35, the tracked vehicle of Claim 34 as taught by Thibault and Lindsay, wherein Thibault does not teach that the at least one tracked vehicle setting parameter comprises at least one of: a control parameter of a device housed in a cabin, a control parameter of the tracked vehicle and a control parameter of a work device.
Lindsay, however, teaches at least one tracked vehicle setting parameter comprises at least one of: a control parameter of a device housed in a cabin, a control parameter of the tracked vehicle and a control parameter of a work device (the control parameter i.e. speed or distance is a control parameter of the vehicle, see e.g. para. [0191], wherein the vehicle can be a tracked vehicle as suggested by Thibault, see e.g. abstract). 
Thibault and Lindsay are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of remote operations of one or more functions as suggested by Lindsay (see e.g. para. [0191]). 

Claims 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thibault in view of Lindsay, and further in view of Fosburgh et al. (Fosburgh; US 2013/0073605).
As per claim 36, Thibault teaches a management system comprising: 
a tracked vehicle (see e.g. FIG. 1) comprising: 
a first track; see e.g. FIG. 1 and para. [0075] and [0103]); 
a mechanical power generator assembly (a power plant including an internal combustion engine; see e.g. para. [0075] and [0077]); 
an assembly of operating devices coupled to the mechanical power generator assembly (one or more work equipment 41 which are [coupled and] powered by the power plant or the engine; see e.g. para. [0081]); 
a first drive wheel coupled to the first track and to the mechanical power generator assembly(one or more wheels coupled to the track and the power plant 14; see e.g. para. [0103-104] and [0109]);
an interface configured to receive an input (an interface to control the snow groomer by receiving input commands, see e.g. para. [0118]); 
a control unit coupled to the interface and to the mechanical power generator assembly (a starter switch implemented using a button, a code entry device, biometric authentication device etc. [see e.g. para. 0119-125-125], wherein the system inherently comprises one or more controllers or control units for carrying out prevention of fault or validation of the received code entry, biometric authentication, ignition control and so forth), the control unit configured to: at least one of: 
enable a starting of the mechanical power generator assembly based on the received input, and disable the starting of the mechanical power generator assembly based on the received input (the starter switch allows for the operator to start [or stop] the prime mover, see e.g. para. [0119-125-125], based on the received input, i.e. turning of key into the ignition switch, input of a code or biometric input from user).
Thibault does not explicitly teach a second track and a second drive wheel coupled to the second track and to the mechanical power generator assembly and responsive to the input received by the interface comprising an enabling input: store the enabling input, and couple the enabling input with 
Thibault, however, teaches a single track and single driver wheel coupled to a single track and to the mechanical power generator assembly as discussed earlier. It would have been obvious to merely duplicate known parts because the skilled artisan would have understood that two tracks and two drive wheel predictably serve the same function (i.e. help the snow groomer move forward) as a single track and a single drive wheel, see also MPEP 2144.04, section VI, part B. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Thibault for the desired purpose(s) of simpler system with reduced number of components, or faster manufacturing or quicker/easier maintenance in case of breakdown. 
Thibault does not teach responsive to the input received by the interface comprising an enabling input: store the enabling input, and couple the enabling input with at least one operating parameter of the tracked vehicle detected during use of the tracked vehicle; and a data transceiver unit configured to transmit data associated with the enabling input and the at least one operating parameter; and a remote processing unit comprising a display unit configured to display data of the tracked vehicle, the remote processing unit configured to receive the data transmitted by the data transceiver unit.
Lindsay, however, teaches responsive to the input received by the interface comprising an enabling input: store the enabling input, and couple the enabling input with at least one operating parameter of the tracked vehicle detected during use of the tracked vehicle (if a stored PIN matches with a primary user PIN, the program 766 can instruct the electronic locking mechanism 754 to allow the vehicle 750 to operate normally [primary user level]. On the other hand, a limited level of access to be provided including but not limited to reduced speed or distance, if the PIN is interpreted as a secondary user. See e.g. para. [0191]. The received input, corresponding to enabling input, is at least temporarily stored for carrying out the comparison. Alternatively, the authorized PIN(s) are stored along with associated level(s) of operation(s), i.e. speed or distance limit(s), are stored during manufacturing, when authorized user first receives the vehicle, or some later point in time when authorized user wants to add another user). 
Lindsay does not explicitly teach, in the same embodiment, a data transceiver unit configured to transmit data associated with the enabling input and the at least one operating parameter; and a remote processing unit comprising a display unit configured to display data of the tracked vehicle, the remote processing unit configured to receive the data transmitted by the data transceiver unit.
Lindsay, in another embodiment, teaches a data transceiver unit configured to transmit data associated with the enabling input and the at least one operating parameter (a data transceiver, a cellular phone transceiver, computer transceiver may transmit data to a remote database [see e.g. FIG. 3 and para. 0131], wherein the outputted data can be any type of data depending including but not limited to data associated with authorized PINs and corresponding performance limits as discussed earlier). 
Thibault and Lindsay are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of remote operations of one or more functions as suggested by Lindsay (see e.g. para. [0191]). 
Thibault and Lindsay do not explicitly teach a remote processing unit comprising a display unit configured to display data of the tracked vehicle, the remote processing unit configured to receive the data transmitted by the data transceiver unit. 
Fosburgh, however, teaches a remote processing unit comprising a display unit configured to display data of tracked vehicle (a remote processing unit comprising a display to show data related to tracked vehicles; see e.g. para. [0089]), the remote processing unit configured to receive data transmitted by data transceiver unit (the remote processing unit receives data wirelessly transmitted by data transceiver unit(s) associated with the tracked objects; see e.g. para. [0042], [0057], [0089] and FIG. 1). Thibault, Lindsay and Fosburgh are in the same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings because safety management in hazardous operations could be improved as suggested by Fosburgh (see e.g. para. [0043]).
As per claim 37, the claimed subject matter is interpreted and rejected as claim 18 except the claimed fleet of [tracked] vehicles comprising: a plurality of [tracked] vehicles and the control unit comprising a memory that stores at least one enabling input that is the same for each of the plurality of tracked vehicles. 
Lindsay, however, teaches control unit comprising a memory that stores at least one enabling input that is the same for each of the plurality of tracked vehicles (a vehicle comprising one or more modules including a memory storing one or more authorized PINs, see e.g. para. [0191]. Even though the authorized PINs for a plurality of vehicles is not the same, it would have been obvious to one of ordinary skill in the art to have the same authorized PINs for multiple vehicles operated by the same person as a person with ordinary skill has good reason to pursue this known option within his or her technical grasp. The benefit would be easier to memorize a single password than a plurality of passwords for different vehicles). The disclosed system of Thibault suggests that the vehicle can be a tracked vehicle as discussed earlier (see e.g. abstract of Thibault). 
Thibault and Lindsay are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Thibault and Lindsay do not teach the claimed fleet of [tracked] vehicles comprising: a plurality of [tracked] vehicles.
Fosburgh, however, teaches a fleet of tracked vehicle comprising a plurality of tracked vehicles (see e.g. para. [0003], [0038] and [0089]). Thibault, Lindsay and Fosburgh are in the same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings because safety management in hazardous operations could be improved as suggested by Fosburgh (see e.g. para. [0043]).
As per claim 38, it is interpreted and rejected as claim 37 above, wherein the disclosed system of Lindsay comprise a plurality of PINs 764 (see e.g. para. [0191] of Lindsay) as discussed above.
As per claim 39, it is interpreted and rejected as claim 36, wherein the disclosed system of Fosburgh teaches a fleet of tracked vehicles (see e.g. para. [0003], [0038] and [0089]) as discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Examiner, Art Unit 2688